Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 1, 2016

                                       No. 04-16-00589-CR

                                   Anthony George NELSON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR2179
                           Honorable Steve Hilbig, Judge Presiding


                                         ORDER
        The court reporter has filed a second notification of late record stating that she is unable
to file the reporter’s record because (1) appellant is not entitled to appeal without paying the
reporter’s fee, and (2) her other duties preclude her from working on the record. The court
reporter states that she anticipates that she will complete the record by November 27, 2016.

        The clerk’s record shows the trial court appointed counsel to represent appellant in this
appeal. Thus, the trial court has made a finding that appellant is indigent. Appellant is therefore
entitled to appeal without paying the reporter’s fee.

       We GRANT the court reporter a second extension of time to file the reporter’s record.
The reporter’s record is due on November 28, 2016. No further extensions will be granted.




                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2016.
___________________________________
Keith E. Hottle
Clerk of Court